Citation Nr: 0634254	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a loss of body hair 
claimed as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for an anxiety disorder 
(claimed as nervousness and depression) claimed as a result 
of exposure to ionizing radiation.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic lymphocytic thyroiditis, postoperative, to include as 
due to radiation exposure. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post defibrillator implant, 
to include as due to radiation exposure. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability claimed as a result of exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1945 until 
September 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.

In the veteran's substantive appeal he indicated a desire for 
a hearing before a Veteran's Law Judge sitting at the RO.  
However, in correspondence dated in April 2006, he withdrew 
such hearing request.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disability claimed as a result of 
exposure to ionizing radiation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not establish a current 
disability manifested by loss of body hair.

2.  The veteran's currently diagnosed anxiety disorder is not 
a radiogenic disease.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed anxiety disorder is causally 
related to radiation exposure or to any other incident of 
active service

4.  In an unappealed March 2002 rating decision, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for chronic lymphocytic thyroiditis, 
postoperative, and further denied a claim of entitlement to 
service connection for coronary artery disease, status post 
defibrillator implant.

5.  The evidence added to the record since March 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  A disability manifested by loss of body hair was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2006).

2.  An anxiety disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2006).

3.  The March 2002 rating decision which denied the veteran's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002).

4.  The evidence received subsequent to the March 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
chronic lymphocytic thyroiditis, postoperative, and for 
coronary artery disease, status post defibrillator implant, 
have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's thyroid claim was 
previously denied by the RO in June 1995 and March 2002 
rating decisions.  His heart claim was also previously 
denied, in March 2002.  As such, the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim.  In this regard, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

Here, a March 2005 letter from the RO set forth the elements 
of a service connection claim and included the standard for 
new and material evidence.  This letter also stated the basis 
for the prior final denials.  Therefore, that notice 
satisfies the requirements under Kent.  Moreover, the veteran 
was informed of the division of responsibility between VA and 
a claimant in developing an appeal.

With respect to the hair loss and anxiety issues, which are 
original claims, VA satisfied its duty to notify by means of 
a March 2005 and April 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability ratings or 
effective dates.  However, this is harmless error because 
such notice was provided in a March 2006 letter.  In any 
event, because the instant decision denies the veteran's 
secondary service connection claims, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, correspondence from the Defense 
Nuclear Agency and the Defense Threat Reduction Agency is 
affiliated with the claims folder.  Internet texts have also 
been submitted.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran was not provided a VA examination with respect to his 
hair loss and anxiety claims.  In this regard, the law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records do not 
reflect complaints or treatment referable to loss of body 
hair or anxiety disorder.  Post-service medical evidence is 
entirely silent as to any complaints of body hair loss.  
Moreover, such post-service records show only one reference 
to anxiety disorder, noted in an October 2001 VA outpatient 
treatment record over 50 years following the veteran's 
separation from service.  Under these circumstances, an 
examination is not necessary under 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

The veteran is seeking entitlement to service connection for 
a loss of body hair and for an anxiety disorder, both claimed 
as resulting from exposure to ionizing radiation.  

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), psychoses are regarded as a chronic 
disease.  However, anxiety disorder is not among the 
disabilities characterized as psychoses under 38 C.F.R. § 
3.384, as in effect August 28, 2006.  As such, presumptive 
service connection on the basis of chronic disease is not for 
application here.

The Board will next consider whether a grant of presumptive 
service connection is possible pursuant to 38 C.F.R. 
§ 3.309(d), for radiation-exposed veterans.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

In the present case, the veteran participated in Operation 
Crossroads, in which an atomic bomb was exploded over the 
ocean at Bikini Lagoon in the Marshall Islands.  That 
detonation, test Able, occurred on July 1, 1946.  The veteran 
was stationed on the U.S.S. Burleson at that time.  This was 
a laboratory ship, as he explained in a March 2005 
communication.  The veteran stated that he was in charge of 
test animals.  He placed the animals on the target ships and 
retrieved them after each test.  As further indicated in a 
radiation risk information sheet, he then monitored the test 
animals for 11 months.  That submission also noted that the 
veteran carried out the same responsibilities in relation to 
another atomic explosion which occurred on July 25, 1946.  
That second explosion was referred to as the Baker test.  The 
veteran reported that he was within 3 miles of ground zero 
with respect to the first detonation and was within 4 miles 
of ground zero for the second explosion.  On both occasions 
he was positioned on the deck of a ship, exposed to the 
elements.  Both times he entered ground zero within two hours 
after the explosion.  He indicated that he was exposed to 
radiation in water spray as the ships moved into the affected 
area.  

The evidence of record verifies the veteran's participation 
in Operation Crossroads.  Indeed, Navy records establish that 
the veteran was stationed on the U.S.S. Burleson between 
February 1946 and October 1946, and that he was transferred 
to staff for Operation Crossroads in May 1946.  Additionally, 
the claims folder contains the veteran's identification 
badge, which reflects participation in the atomic tests.  
Moreover, a November 2005 letter from the Defense Threat 
Reduction Agency further confirms the veteran's participation 
in the atomic tests.  

Based on the foregoing, it is determined that the veteran 
participated in a radiation-risk activity.  However, this 
finding only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. 
§ 3.309(d)(2).  Such diseases include leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Because loss of body hair and anxiety disorder are not among 
the diseases listed under 38 C.F.R. § 3.309(d)(2), a grant of 
presumptive service connection based on radiation exposure is 
not permissible here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In doing so, 
the Board notes that because the veteran's claims are based 
on exposure to ionizing radiation, the provisions of 
38 C.F.R. § 3.311 are potentially applicable.  
Specifically, where a claimant does not qualify as a 
"radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one the presumptive conditions 
listed in 38 C.F.R. § 3.309(d)(2), the veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

The veteran's claimed loss of body hair and anxiety reaction 
are not among the diseases characterized as "radiogenic" 
under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Therefore, the 
special development procedures outlined under 38 C.F.R. 
§ 3.311 do not apply in the present case.  Thus, only direct 
service connection under 38 C.F.R. § 3.303 remains for 
consideration here.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the post-service medical records fail to 
indicate any complaints or treatment referable to a 
disability manifested by loss of body hair.  As a 
consequence, an award of service connection for loss of body 
hair is not justified here.  Indeed, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence of record does reflect a diagnosis of anxiety 
disorder.  This was revealed in an October 2001 VA outpatient 
treatment report.  Therefore, a current disability has been 
demonstrated and the first element of service connection has 
been satisfied with respect to that claim.  However, the 
remaining elements of a service connection claim have not 
been met, as will be explained below.

With respect to the second element of service connection, in-
service incurrence, the veteran's service medical records 
have been reviewed.  These show no treatment or complaints 
for anxiety.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current anxiety 
disorder is causally related to active service.  Indeed, the 
post-service medical evidence does not demonstrate any 
findings indicative of anxiety until 2001.  In the absence of 
a demonstration of continuity of symptomatology, this is too 
remote from the veteran's separation in 1947 to be reasonably 
related to service.   See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, no competent evidence of record 
causally relates the currently diagnosed anxiety disorder to 
the veteran's participation in atomic testing or to any other 
incident of active service.  The veteran himself holds such a 
belief, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, as the evidence of record fails to demonstrate 
any current disability manifested by loss of body hair, 
service connection is not warranted.  Moreover, the veteran's 
service connection claim also fails as to his anxiety claim, 
due to the absence of competent evidence causally relating 
his current anxiety disorder to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  New and material evidence

The veteran initially raised a claim of entitlement to 
service connection for thyroid problems in January 1995.  In 
June 1995, the RO denied service connection for chronic 
lymphocytic thyroiditis.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.

In an August 2001 communication, the veteran again sought 
service connection for thyroid problems.  In a March 2002 
rating action, the RO determined that new and material 
evidence had not been received and thus did not reopen the 
claim.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.  In November 2004, the 
veteran again requested that his thyroid claim be reopened.  
The RO denied the request in a June 2005 rating decision 
which is the subject of the instant appeal.

With respect to the veteran's heart claim, that issue was 
first considered by the RO in March 2002.  At that time, 
service connection was denied for coronary artery disease, 
status post myocardial infarction and defibrillator implant.  
The veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105.  A subsequent request to reopen 
that claim was denied by the RO in a June 2005 rating 
decision which is the subject of the instant appeal.

Because of the procedural history described above, the issue 
for consideration is whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for chronic lymphocytic thyroiditis, 
postoperative, and for coronary artery disease, status post 
defibrillator implant, to include as due to radiation 
exposure.  In this vein, it is noted that there has been a 
regulatory change with respect to new and material evidence 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his claim in November 2004, after this date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final RO 
denial in March 2002 included service medical records.  Such 
records failed to indicate any complaints or treatment 
referable to a thyroid or heart disability.  

The evidence of record at the time of the last final denial 
in March 2002 also included letters to the veteran from the 
Defense Nuclear Agency.  Such correspondence, along with 
personnel records, showed that the veteran had participated 
in the nuclear detonation tests in the Bikini Atoll known as 
Operation Crossroads.  

The post-service treatment records associated with the claims 
folder in March 2002 indicated diagnoses of chronic 
thyroiditis beginning in 1976.  Such diagnoses were seen in 
private treatment reports from St. Michael Hospital.  The 
post-service clinical records also showed treatment for heart 
problems beginning in 1979.  At that time, a record from St. 
Michael Hospital revealed a diagnosis of cardiac arrhythmia 
with secondary syncope precipitated by exertion, and angina 
pectoris.  That report also noted atherosclerotic heart 
disease with previously stable angina pectoris.  

Also of record at the time of the last final March 2002 
rating decision were clinical reports from the Southern 
Clinic an dated from 1991 to 2001 reflecting continued care 
for cardiac complaints.  In between than time period was a VA 
examination report dated March 1995.  That examination report 
revealed diagnoses of arteriosclerotic heart disease with 
coronary sclerosis and impaired coronary artery circulation 
with anginal syndrome.  Also diagnosed was postoperative 
status removal of a thyroid ademona with necessary thyroid 
supplement given. 

Also of record in March 2002 were treatment records dated in 
February 1998 from Baptist Medical Center noting left 
ventricular dysfunction and three vessel coronary artery 
disease.  A coronary artery bypass graft was performed at 
that time.  Additionally, a cardioverter defibrillator was 
implanted during that hospital stay.  

Based on the above evidence, the RO in March 2002 denied the 
veteran's request to reopen a claim of entitlement to service 
connection for chronic lymphocytic thyroiditis and denied the 
claim of service connection for coronary artery disease on 
the merits.  In reaching those conclusions, it was noted that 
the evidence failed to establish that either the thyroid or 
heart disabilities were radiogenic diseases.  It was further 
indicated that there was no evidence that the currently 
diagnosed heart disease was incurred in service.  

The evidence added to the record subsequent to the last final 
rating decision in March 2002 includes a December 2005 VA 
radiographic report of the thyroid, showing a smaller left 
lobe secondary to a partial thyroidectomy.  The study was 
otherwise unremarkable.  Also received since March 2002 are 
copies of the veteran's identification badge used during 
Operation Crossroads, as well a November 2005 letter from the 
Defense Threat Reduction Agency which noted the veteran's 
participation in such program.  That correspondence also 
noted his dose estimates for July 29, 1946.  Moreover, 
internet texts discussing thyroid disease were submitted 
since March 2002.  Finally, further statements from the 
veteran, providing additional detail as to his role in 
Operation Crossroads, have been added to the claims file 
since the last final rating decision in March 2002.  



The evidence described above was not previously submitted to 
agency decisionmakers.  Moreover, in that the medical records 
reflect ongoing treatment for the claimed disabilities, they 
are not found to be cumulative or redundant of the evidence 
available back in 2002.  For these reasons, then, the 
evidence added to the record since March 2002 is found to be 
"new" under 38 C.F.R. § 3.156(a). 

While new, the submissions added to the record subsequent to 
the March 2002 RO decision, when considered with the record 
as a whole, do not support the veteran's contention that his 
chronic lymphocytic thyroiditis and his coronary artery 
disease, status post defibrillator implant were incurred in 
service, specifically, as the result of radiation exposure. 

Again, material evidence is that which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Here, however, the newly submitted evidence relates only to 
facts previously established.  In essence, the newly 
submitted evidence merely indicates current disability and 
participation in Operation Crossroads.  Both of these facts 
were before the RO at the time of the last final March 2002 
denial.  Indeed, the basis for the prior denial was the 
absence of evidence to show that the veteran currently was 
diagnosed with a radiogenic disease, or that his current 
disabilities were otherwise causally related to active 
service.  Such evidence remains lacking here.  Therefore, the 
newly submitted evidence is not found to be material as 
contemplated under 38 C.F.R. § 3.156(a).

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for chronic lymphocytic thyroiditis, 
postoperative, and for coronary artery disease, status post 
defibrillator implant.  




ORDER

Service connection for a loss of body hair is denied.

Service connection for an anxiety disorder is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for chronic lymphocytic thyroiditis, 
postoperative, is denied. 

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for coronary artery disease, status post 
defibrillator implant, is denied. 


REMAND

The Board notes that the June 2005 rating decision on appeal 
also denied a claim of entitlement to service connection for 
erythema.  That claim appears to have been decided on the 
merits.  However, an earlier March 2002 rating action denied 
service connection for rashes and boils claimed as a result 
of exposure to ionizing radiation.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. 
§ 7105.  In light of the prior final denial as to a skin 
disability, the veteran's erythema claim should properly be 
characterized as whether new and material evidence has been 
received to reopen the appeal.  

Again, the RO in June 2005 decided the veteran's erythema 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Because the issue on appeal is whether new and material 
evidence has been received to reopen the claim, the 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) apply.  Again, as set forth in Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

In the present case, the VCAA notice letters dated in 
February 2005, March 2005 and April 2005 all fail to satisfy 
the Kent requirements with respect to the skin claim.  
Indeed, none of those communications even references erythema 
or any other skin disability as being on appeal.  As such, 
development is required to correct such notice deficiency.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant that service connection was 
previously denied for a skin disability 
in a March 2002 rating decision and that 
new and material evidence is required to 
reopen the claim.  The notice should 
apprise the veteran as to the definitions 
of new and material evidence in effect 
since August 29, 2001.  Moreover, he 
should be informed of the basis for the 
prior denial.  Furthermore, the evidence 
and information necessary to substantiate 
the claim should be discussed.  
Additionally, the criteria for service 
connection should be set forth in the 
communication and the veteran should be 
informed of the division of 
responsibility between a claimant and VA 
in producing or obtaining that evidence 
or information.  The veteran should also 
be advised to send to VA all evidence in 
his possession which pertains to the 
appeal.  He should also be provided 
notice that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  If any additional evidence is 
received in response to the above, then 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


